United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 14, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-11195
                         Summary Calendar



CHARLES ALLEN MEYER,

                                    Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CV-552-A
                      --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Charles Allen Meyer, Texas prisoner number 875969, appeals

the district court’s denial of his 28 U.S.C. § 2254 application.

A certificate of appealability was granted as to the issue

whether the district court erred in rejecting Meyer’s speedy-

trial claim under the standard of review in 28 U.S.C. § 2254(d).

Meyer contends that the decision of the state appellate court

affirming his convictions was contrary to established Supreme

Court precedent in Moore v. Arizona, 414 U.S. 25 (1973) and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-11195
                                -2-

Doggett v. United States, 505 U.S. 647 (1992), as it required him

to make an affirmative showing of prejudice.   Meyer contends

that, under Moore and Doggett, prejudice must be presumed.

     The state appellate court properly balanced the four factors

delineated in Barker v. Wingo, 407 U.S. 514, 530 (1972).    The

state court’s decision does not indicate that the court

considered this to be a case in which the first three factors

weighed so heavily in Meyer’s favor that a showing of prejudice

was unnecessary.   Doggett, 505 U.S. at 655-56.   Meyer has not

shown that the decision of the state appellate court was contrary

to, or involved an unreasonable application of, the above cases.

See 28 U.S.C. § 2254(d)(1); Williams v. Taylor, 529 U.S. 362,

405-06, 409 (2000).

     AFFIRMED.